DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 06/14/2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201710138442.6, filed on 03/09/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/09/2019, 06/08/2020 and 06/30/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
	Regarding claim 1, the claim recites “a triggering manner of the second channel is external triggering via TTL signal of the second channel”, however, this is the first instance on the acronym TTL in the claims, therefore the term should be spelled out to provide clarity. The examiner recommends including the term “Transistor-Transistor Logic” shown in claim 4, into the independent claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-10 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim recites “an independent two-channel signal generator, configured to generate a regulation pulse waveform for neural”, however this limitation includes an incomplete thought. The examiner believes that the applicant intended the limitation to read “an independent two-channel signal generator, configured to generate a regulation pulse waveform for neural regulation”. The examiner recommends clarifying whether this assumption is correct. For the sake of examination, the examiner will be interpreting this limitation to mean that the independent two-channel signal generator is configured to generate a regulation pulse waveform for neural regulation.
Regarding claims 3-10, due to their dependence on claim 1 either directly or indirectly, these claims inherit the rejection above. Furthermore, these claims to not remedy the indefiniteness of the independent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable by Tyler US 20120289869 A1 “Tyler” and further in view of Towe et al. US 20150112233 A1 “Towe” and Tyler et al. US 20160038770 A1 “Tyler-2”.
Regarding claim 1, Tyler teaches “A conscious animal ultrasonic neural regulation device, comprising:” (“The present invention comprises methods and devices for modulating the activity or activities of the brain in humans and other organisms. […] Devices of the present invention comprise an ultrasound device operably attached to or associated with a head containing a brain, the ultrasound device may comprise one or more components for generating ultrasound waves, such as ultrasonic emitters, transducers, piezoelectric transducers, piezopolymer transducers, composite transducers, gas matrix piezoelectric transducers, CMUTs (capacitive micromachined ultrasound transducers), and may be provided as single or multiple transducers on in array configurations” [0006]. Furthermore, this device is shown in FIG. 1A. The brain inherently contains neurons which conduct electric signals. Since the device includes an ultrasound device for modulating the activity or activities of the brain in humans or other organisms, the device constitutes a conscious animal ultrasonic neural regulation device.);
“a pulse signal generation component, […] wherein the pulse signal generation component is configured to generate a pulse signal” (“FIG. 11A-C shows ultrasound stimulus waveforms for transcranial stimulation of intact brain circuits. (A) Illustration of the method used to construct and transmit pulsed US waveforms into the intact mouse brain. Two function generators were connected in series and used to construct stimulus waveforms” [0020]. As shown in FIG. 11A, the function generator #1 generates an ultrasonic pulse. Therefore, since the function generator is used to construct and transmit pulsed US waveforms into the intact mouse brain, the function generator (i.e. specifically function generator #1) constitutes a pulse signal generation component.);
“an ultrasonic transducer component […] the ultrasonic transducer component is configured to convert the pulse signal into an ultrasound” (“A device of the present invention comprises at least a body or a plurality of components for generating ultrasound waves” [0052] and “To illustrate the operation of a system and device of the present invention, a head is depicted wearing an ultrasound device of the present invention. However, the system or device does not include the head or its external surface. A system comprises components for generating ultrasound waves such as ultrasound transducers, of which several are shown” [0055]. As shown in FIG. 1A, the device includes multiple US transducers. Therefore, since the ultrasound transducers are configured to generate ultrasound waves, the US transducer constitutes an ultrasonic transducer component which is configured to convert the pulse signal into an ultrasound.);
“and a fixing component […] the fixing component comprises an upper fixing component and a lower fixing component; wherein the upper fixing component is configured to fix the ultrasonic transducer component, and the lower fixing component is configured to be fixed on an animal neural regulation target point; the upper fixing component and the lower fixing component are connected by a connecting component” (“FIG. 1A is a diagram that illustrates an exemplary system for modulating brain activity, according to an embodiment wherein the device comprises a helmet or head covering to be worn on the head of a subject. It is contemplated that the helmet portion is attached to the head by attachment components such as a chin strap or other components used to hold a helmet or hat on a head” [0054]. Since the helmet is configured to be attached to the head of the subject to allow ultrasound waves to be emitted into the brain, the helmet constitutes a fixing component. As shown in FIG. 1A, the US transducers are embedded within the upper portion of the helmet. Therefore, this upper portion of the helmet constitutes an upper fixing component which is configured to fix the ultrasonic transducer component. Additionally, as shown in FIG. 1A, the helmet contains a lower portion which connects to the head of the subject. Therefore, this lower portion constitutes a lower fixing component which is configured to be fixed on an animal neural regulation target point (i.e. the brain). Furthermore, since the upper portion and the lower portion are included within the helmet (i.e. see the distance between the upper and lower portions of the device), under broadest reasonable interpretation, the upper fixing component and the lower fixing component are connected by a connecting component.);
“wherein the pulse signal generation component comprises: an independent two-channel signal generator, configured to generate a regulation pulse waveform for neural [regulation] […] wherein the two-channel signal generator comprises a first channel and a second channel” (“Any devices known in the art may be used as a controller or microcontroller. For example, waveforms may be generated using an Agilent 33220A function generator (Agilent Technologies, Inc., Santa Clara, Calif., USA) and amplified using an ENI 240L. RF amplifier” [0060]. As shown in FIG. 11A, the function generator #1, includes four channels through which waveforms can be generated. Therefore, the pulse signal generation component includes an independent two-channel signal generator configured to generate a neural regulation pulse waveform.);
“a power amplifier, configured to increase an energy of the regulation pulse waveform” (“An RF amplifier was then used to provide final voltages to the US transducers” [0020] and “For example, waveforms may be generated using an Agilent 33220A function generator (Agilent Technologies, Inc., Santa Clara, Calif., USA) and amplified using an ENI 240L. RF amplifier” [0060]. Therefore, the pulse signal generation component comprises a power amplifier (i.e. ENI 240L RF amplifier), configured to increase an energy of the regulation pulse waveform.);
“a triggering manner of the second channel is external triggering via TTL signal of the second channel” (“Transcranial pulsed US stimulus waveforms were delivered to the targeted motor cortex or hippocampus using standard TTL triggering protocols” [0130]. Therefore, since the transcranial pulsed US stimulus waveforms are delivered using standard TTL triggering protocols and the function generator includes four channels (i.e. the second channel), a triggering manner of the second channel is external triggering via TTL signal of the second channel.).
Tyler does not teach “an impedance matching circuit, configured to perform personalization design based on an actual measured impedance value of a piezoelectric array element to realize impedance matching”.
Towe is in a related field of endeavor involving utilizing an ultrasound transducer to perform neurostimulation.
Towe teaches “an impedance matching circuit, configured to perform personalization design based on an actual measured impedance value of a piezoelectric array element, to realize impedance matching” (“In some embodiments, the implantable stimulator further comprises an electrical impedance matching circuit such as a voltage multiplier, charge pump.” [0011] and “In some embodiments, the implantable stimulator 108 may include a voltage multiplier to increase a voltage multiplier to increase the voltage delivered to the body. The voltage multiplier may help match the impedance of the body tissue to control the amount of neurostimulation. […] This may be desirable in certain electrical stimulation applications such as where currents are applied to bone to promote improved osteogenesis” [0033]. The body tissue of the patient is inherently associated with an impedance value. Furthermore, the piezoelectric array elements are inherently associated with an impedance value which may or may not match the impedance of tissue. Therefore, since the implantable stimulator 108 (i.e. the neurostimulator) includes an impedance matching circuit such as a voltage multiplier and the voltage multiplier helps to match the impedance of the body tissue to control the amount of neurostimulation, the device includes an impedance matching circuit configured to perform personalization design based on an actual measured impedance value of a piezoelectric array element, to realize impedance matching.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Tyler to include the impedance matching circuit of Towe to “help match the impedance of the body tissue to control the amount of neurostimulation” [Towe: 0033]. An impedance matching circuit is one of a finite number of devices which can be used to match acoustic impedance between body tissue and an ultrasonic transducer with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of matching the impedance of the body tissue to control the amount of neurostimulation that is delivered to the neural tissue of the subject to which the device of Tyler is attached.
The combination of Tyler and Towe does not teach “the first channel is configured to control a pulse repetition frequency, a number of pulses and a pulse period, the second channel is configured to control a fundamental frequency, a number of fundamentals and an output voltage”.
Tyler-2 is within the same field of endeavor as the claimed invention because it discloses systems which are advantageous for noninvasive neuromodulation and other transcranial ultrasound applications such as high intensity focused ultrasound [Abstract].
Tyler-2 teaches “the first channel is configured to control a pulse repetition frequency, a number of pulses and a pulse period, the second channel is configured to control a fundamental frequency, a number of fundamentals and an output voltage” (“In an exemplary embodiment, transcranial ultrasonic neuromodulation waveforms may be generated using a two-channel, 2 MHz function generator (e.g., BK Precision Instruments). Channel one is set to deliver ultrasound at a pulse repetition frequency (PRF) of 1.0 kHz and channel two is set to drive the transducer at a 0.5 MHz acoustic frequency (Af) in a bursting mode with channel one serving as an external trigger for channel two. The pulse duration (PD) of the waveform may be set to 0.36 msec by adjusting the number of cycles per pulse (c/p) on channel two to 180 while the stimulus duration (0.5 sec) is set by adjusting the number of pulses (np) on channel one to 500. The output of channel two is sent through a 40 W linear RF amplifier […] before being sent to a custom designed focused ultrasound transducer […] having a center frequency (fc) of 0.5 MHz, a diameter (d) of 30 mm, and a focal length (F) of 30 mm” [0085]. A pulse signal generated by a function generator inherently possesses a pulse period (see Tyler, FIG. 3, pulse period 210). Therefore, channel one (i.e. the first channel) is configured to control a pulse repetition frequency (PRF), number of pulses (np) and a pulse period. 
Furthermore, according to the instant application, “In one embodiment, the two-channel signal generator has a fundamental frequency at least in a range of 0.1 MHz to 5 MHz” [0008] and the number of fundamentals is illustrated as TBD in FIG. 3 and includes the number of cycles in one pulse. Therefore, since channel two (i.e. second channel) is set to drive the transducer at a 0.5 MHz acoustic frequency (Af), the second channel is configured to control a fundamental frequency. Additionally, since the number of cycles per pulse (c/p) is adjusted on channel two (i.e. second channel) to set the pulse duration, the second channel is configured to control a number of fundamentals. Moreover, in order for an ultrasound transducer to transmit an ultrasonic pulse, the piezoelectric element(s) of the ultrasound transducer must receive a voltage signal. Since the output of channel two is sent through a 40 W linear RF amplifier before it is sent to the focused ultrasound transducer to activate it, the second channel is configured to control an output voltage.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Tyler and Towe to include the first channel two-channel signal generator containing the first channel configured to control a pulse repetition frequency, a number of pulses, and a pulse period and a second channel configured to control a fundamental frequency, a number of fundamentals and an output voltage as disclosed in Tyler-2 in order to produce an ultrasound waveform employed for transcranial focused ultrasound (tFUS) stimulation that does not produce heating of the skin or skull bone [Tyler-2: 0085]. A two channel function generator with a channel for controlling the pulse repetition frequency, number of pulses and a pulse period and a second channel for controlling fundamental frequency, number of fundamentals and an output voltage is one of a finite number of configurations for a function generator which produces transcranial ultrasonic neuromodulation waveforms with a reasonable expectation of success. Therefore, it would be obvious to incorporate the two-channel function generator (i.e. particularly, the first and second channels) of Tyler-2 into the device of Tyler in order generate transcranial ultrasonic neuromodulation waveforms which do not produce heating of the skin of skull bone of the patient.
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. Tyler teaches “wherein the pulse signal generation component further comprises an oscilloscope connected with the independent two-channel signal generator and configured to observe an output waveform” (“The intensity characteristics of pulsed US stimulus waveforms were characterized by recording voltage traces produced by US pressure waves using a calibrated needle hydrophone (HNR 500, Onda Corporation, Sunnyvale, Calif., USA) and an Agilent DSO6012A 100 MHz digital oscilloscope connected to a PC” [0126]. As shown in FIG. 11A, the oscilloscope is connected to the function generator #1 (i.e. the independent two-channel signal generator) and includes a display of a signal (i.e. sinusoidal in this case). Therefore, the pulse signal generation component further comprises an oscilloscope connected with the independent two-channel signal generator and configured to observe an output waveform.).
Regarding claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. Tyler teaches “wherein the two-channel signal generator has a fundamental frequency at least in a range of 0.1 MHz to 5 MHz, is configured to independently generate a sinusoidal signal and a square wave signal, and has a TTL gate trigger output function” (“Any devices known in the art may be used as a controller or microcontroller. For example, waveforms may be generated using an Agilent 33220A function generator (Agilent Technologies, Inc., Santa Clara, Calif., USA) and amplified using an ENI 240L. RF amplifier” [0060]. As shown in FIG. 11A, the function generator #1, includes four channels through which waveforms can be generated. Therefore, the pulse signal generation component includes an independent two-channel signal generator configured to generate a neural regulation pulse waveform. Additionally, Tyler discloses “wherein the ultrasound transducer is configured to deliver ultrasound energy at a frequency in a range of 0.1 MHz to 1.5 MHz at the target tissue site” [Claim 13]. For the ultrasound transducer to deliver ultrasound energy in the frequency range of 0.1 MHz to 1.5 MHz, the ultrasound transducer had to have received the pulse signal from the two-channel signal generator which has a fundamental frequency at least in a range of 0.1 MHz to 5 MHz.
Regarding the two-channel signal generator being configured to independently generate a sinusoidal signal and a square signal, Tyler discloses “Although pulses may be sine waves having a single ultrasound frequency herein, other oscillating shapes may be used, such as square waves, or spikes, or ramps, or a pulse includes multiple ultrasound frequencies composed of beat frequencies, harmonics, or a combination of frequencies generated by constructive or deconstructive interference techniques, or some of all of the aforementioned” [0039], “The waveform may be one or more of known waveforms arbitrarily or not, including but not limited to sine, square, sawtooth, triangle, ramps and spikes” [0042], and “US pulses were generated by brief burst of square waves […] using an Agilent 33220 A function generator (Agilent Technologies, Inc., Santa Clara, Calif., USA)” [0125]. An Agilent 33220 A function generator is a two-channel signal generator which is configured to generate sine (i.e. sinusoidal) and square wave signals. Therefore, since the ultrasound pulses can be sine waves or other oscillating shapes and the Agilent 33220 A function generator generates sine and square waves, under broadest reasonable interpretation, the two-channel signal generator is configured to independently generate a sinusoidal signal and a square signal.
Regarding the two-channel signal generator having a TTL gate trigger output function, Tyler discloses “Transcranial pulsed US stimulus waveforms were delivered to the target motor cortex or hippocampus using standard TTL triggering protocols” [0130]. To deliver transcranial pulsed US stimulus waveforms using a standard TTL triggering protocol, the two-channel signal generator (i.e. the function generator #1) had to have included a TTL gate trigger output function.).
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. Tyler teaches “wherein the power amplifier has a frequency band in a range of 0.1 MHz to 5 MHz and a power range of 50 W to 150 W” (“An RF amplifier was then used to provide final voltages to the US transducers” [0020] and “The ultrasound waves provided may be of any shape or amplitude, and may be focused or unfocused, depending on the application desired. The ultrasound may be at an intensity in a range of about 0.0001 mW/cm2 to about 100 W/cm2 and an ultrasound frequency in a range of about 0.02 MHz to about 10.0 MHz at the site of the cells or tissue to be modulated” [0031]. For the ultrasound waves to be directed to the tissue to be modulated from the US transducers, the signal had to have been amplified. Furthermore, since the ultrasound is in an intensity in a range of about 0.0001 mW/cm2 to about 100 W/cm2 the amplifier had to have operated in a power range of 50 W to 150 W. Additionally, since the ultrasound waves are delivered in a frequency range of about 0.02 MHz to about 10.0 MHz, the amplifier had to have operated in a frequency band in a range of 0.1 MHz to 5 MHz.).
Regarding claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. Tyler teaches “wherein the fixing component is a ring shaped structure” (“FIG. 1A is a diagram that illustrates an exemplary system for modulating brain activity, according to an embodiment wherein the device comprises a helmet or head covering to be work on the head of a subject” [0054]. As shown in FIG. 1A the subject is a human. The head of a human is approximately spherical in shape. For the helmet to fit on the head of a subject as shown in FIG. 1A, the fixing component (i.e. the helmet) must be a ring shaped structure.).
Regarding claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. Tyler teaches “wherein the fixing component is made of an organic glass material or a plastic” (“For example, in some aspects where the ultrasound device comprises a personal protection helmet, the materials used in the construction of such helmets may include molded polycarbonate plastics (i.e. GE Lexan), carbon fiber composites, and/or ABS plastics. In other aspects, the ultrasound devices may comprise anti-ballistic helmets for combat, tactical, military, and/or national security personnel. Materials used in such helmets may include thermocomposite plastics (hybrid thermoplastics) reinforced with carbon fibers, DuPont Kevlar, DuPont Mark 111, Honeywell Spectra, DSM Dyneerna, aramid/polyvinyl butyral phenolic combinations, thermoplastic polyurethane, polyphenylene sulfide, polypropylene, and/or polyethylene” [0067]. Therefore, the helmet (i.e. the fixing component) is made of a plastic (i.e. polycarbonate plastics (i.e. GE Lexan), ABS plastics, thermocomposite plastics, etc.).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler US 20120289869 A1 “Tyler” and Towe et al. US 20150112233 A1 “Towe” and Tyler et al. US 20160038770 A1 “Tyler-2” as applied to claims 1, 3-5, and 9-10 above, and further in view of Davidsen et al. US 20150099978 A1 “Davidsen”.
Regarding claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. Tyler teaches “wherein the ultrasonic transducer component comprises a leading wire, the piezoelectric array element […] the piezoelectric array element is connected to the leading wire, the leading wire is connected […]” (“Transmission of US from the transducer into the brain may occur at points where acoustic gel is coupling the transducer to the head” [0046]. An US transducer inherently includes a piezoelectric array element. Furthermore, regarding the leading wire, Tyler discloses in FIG. 11A a wired connection between the US transducer (i.e. the transcranial pulsed ultrasound transducer) and the RF amplifier. Therefore, the piezoelectric array element is connected to the leading wire.). 
Tyler does not teach “[…] the impedance matching circuit of the pulse signal generation component”.
Towe teaches “[…] the impedance matching circuit of the pulse signal generation component” (“In some embodiments, the implantable stimulator further comprises an electrical impedance matching circuit such as a voltage multiplier, charge pump.” [0011] and “In some embodiments, the implantable stimulator 108 may include a voltage multiplier to increase a voltage multiplier to increase the voltage delivered to the body. The voltage multiplier may help match the impedance of the body tissue to control the amount of neurostimulation. […] This may be desirable in certain electrical stimulation applications such as where currents are applied to bone to promote improved osteogenesis” [0033]. The body tissue of the patient is inherently associated with an impedance value. Furthermore, the piezoelectric array elements are inherently associated with an impedance value which may or may not match the impedance of tissue. Therefore, since the implantable stimulator 108 (i.e. the neurostimulator) includes an impedance matching circuit such as a voltage multiplier and the voltage multiplier helps to match the impedance of the body tissue to control the amount of neurostimulation, the device includes an impedance matching circuit configured to perform personalization design based on an actual measured impedance value of a piezoelectric array element, to realize impedance matching and would have to be connected to the piezoelectric array element of Tyler via the leading wire.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Tyler to include the impedance matching circuit of Towe to “help match the impedance of the body tissue to control the amount of neurostimulation” [Towe: 0033]. An impedance matching circuit is one of a finite number of devices which can be used to match acoustic impedance between body tissue and an ultrasonic transducer with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of matching the impedance of the body tissue to control the amount of neurostimulation that is delivered to the neural tissue of the subject to which the device of Tyler is attached.
The combination of Tyler and Towe does not teach “and a backing […] the backing is made of an epoxy resin material, and provided with a water inlet and an air outlet, the water inlet is configured to inject deionized water”.
Davidsen is within a similar field of endeavor involving structures included within ultrasound transducers.
Davidsen teaches “and a backing […] the backing is made of an epoxy resin material, and provided with a water inlet and an air outlet, the water inlet is configured to inject deionized water” (“Referring first to FIG. 1, an acoustic stack 100 with a thermally conductive backing block which is constructed in accordance with the principles of the present invention is shown schematically. […]” [0017] and “Another implementation of this technique is shown in FIG. 10. In this implementation the thermally conductive and acoustically attenuating backing block 165 is formed of highly porous graphite foam 36. A coating of epoxy resin 38 on the outer surface of the graphite foam provides structural rigidity and an epoxy surface that readily bonds to the ASIC 160” [0030]. Therefore, the ultrasonic transducer includes a backing (i.e. backing block 165) which is made of an epoxy resin material (i.e. epoxy resin 38). 
Regarding the backing being provided with a water inlet and an air outlet, the water inlet being configured to inject deionized water, Davidsen discloses “Holes are drilled through the epoxy layer on either side of the block and fluid ports 52 and 56 are located in the holes. The fluid ports thus access the highly porous interior of the block 165. The open structure of the porous graphite foam allows fluid to flow from one port to the other” [0030]. These fluid ports are represented in FIG. 9. Therefore, since the holes for the fluid ports 52 and 56 can be drilled into the epoxy layer (i.e. the backing), under broadest reasonable interpretation, the backing is provided with a water inlet and an air outlet. Deionized water is one of a finite number of fluids which can be used within ultrasonic systems to perform cooling [Davidsen: 0030], therefore it would be obvious to inject water through the water inlet to cool the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Tyler, Towe and Tyler-2 to include the backing and the water inlet and air outlet as disclosed in Davidsen to “conduct heat into the block 165 (i.e. backing block 165) to be carried away by the fluid flow […] and the graphite particles effectively scatter and attenuate acoustic energy from the back of the acoustic stack” [0030]. A backing block containing water inlets and air outlets for fluid exchange is a known structure used in cooling an ultrasonic device with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of conducting heat away from the US transducer to prevent patient discomfort.
Regarding claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. Tyler teaches “wherein the piezoelectric array element is composed of a single array element, has an arc shaped structure capable of reaching a neural regulation depth, and is configured to focus the ultrasound generated by the piezoelectric array element on an animal brain target point” (“FIG. 7 illustrates an exemplary device having movable or rotatable component, such as a movable or rotatable ultrasound transducer” [0065]. Furthermore, as shown in FIG. 7, the “US transducer(s) mounted on motion control device for adjusting xyz position of the transducer(s) such that focusing is changed and/or sweeping ultrasound fields is achieved”. Additionally, as shown in FIG. 7, the device includes one transducer (i.e. a piezoelectric array element) and Tyler discloses “Single element focused transducers may be used for delivering spatially restricted acoustic pressure fields to brains. Such single element focused transducers can be manufactured having various focal lengths depending on the size and center frequency of the transducer” [0046], therefore, the piezoelectric array element is composed of a single array element. Accordingly, as shown in FIG. 7, the US transducer (i.e. piezoelectric array element) is located on the helmet which is arc shaped such that ultrasound waves are focused to the brain, therefore, under broadest reasonable interpretation, the piezoelectric array element has an arc shaped structure capable of reaching a neural regulation depth and is configured to focus the ultrasound energy generated by the piezoelectric array element on an animal brain target point.).
Regarding claim 8, due to its dependence on claim 6, this claim inherits the references disclosed therein. Tyler teaches “wherein a piezoelectric material of the piezoelectric array elements comprises at least one of a piezoelectric ceramic, a composite piezoelectric material, and a crystalline material” (“An ultrasound transducer may be composed of any single or combination of piezoelectric materials known to those skilled in the art, which include piezopolymers, piezoceramics, piezocomposites, and any other piezoelectric material which corresponds to a voltage” [0059] and “The materials for the transducers can be piezoceramics, piezopolymers, gas matrix piezoelectric transducers, or CMUTs” [0120]. Therefore, since the ultrasound transducer may be composed of a single or combination of piezoelectric materials including piezoceramics and piezocomposites, the piezoelectric material of the piezoelectric array element comprises at least one of a piezoelectric ceramic, a composite piezoelectric material or a crystalline material.).
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 06/14/2022, with respect to the objections to the specification and claims have been fully considered and are persuasive. The objections to the specification and claims in the non-final rejection of 03/14/2022 have been withdrawn. 
Applicant’s arguments, see Remarks pages 8-9, filed 06/14/2022, with respect to the interpretation of the claims under 35 U.S.C. 112(f) have been fully considered and are persuasive. The examiner acknowledges that the applicant has amended the claims to remove the word “module” which triggered the interpretation of the claims under 35 U.S.C. 112(f). The interpretation of the claims under 35 U.S.C. 112(f) in the non-final rejection of 03/14/2022 has been withdrawn. 
Applicant’s arguments, see Remarks pages 9-10, filed 06/14/2022, with respect to the rejection of the claims under 35 U.S.C. 112(b) have been fully considered and are partially persuasive. The examiner acknowledges that the applicant has amended claim 1 to remove the phrase “high energy” and claim 8 to recite “wherein a piezoelectric material of the piezoelectric array element comprises at least one of a piezoelectric ceramic, a composite piezoelectric material and a crystalline material”. The examiner acknowledges that these amendments overcome the previous rejection of the claims under 35 U.S.C. 112(b). However, the examiner notes that the amendment to claim 1 also recites “an independent two-channel signal generator, configured to generate a regulation pulse waveform for neural” which is an incomplete phrase. The examiner refers the applicant to the 35 U.S.C. 112(b) rejection above.
Applicant’s arguments, see Remarks pages 10-12, filed 06/14/2022, with respect to the rejection of claims 1 and 9-10 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. The examiner acknowledges that the prior art reference of Tyler does not teach “an impedance matching circuit […]; “[…], the first channel is configured to control a pulse repetition frequency, a number of pulses, and a pulse period, the second channel is configured to control a fundamental frequency, a number of fundamentals and an output voltage, […]”. Therefore, the rejection has been withdrawn. However, upon further consideration a new ground(s) or rejection is made in view of Towe et al. US 20150112233 A1 “Towe” and Tyler et al. US 20160038770 A1 “Tyler-2” as stated in the 35 U.S.C. 103 section above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
  /JOSEPH M SANTOS RODRIGUEZ/  Primary Examiner, Art Unit 3793